OFFICE ACTION :: REFUSAL
The merits of this application have been carefully examined again in view of applicant's response, filed 17 August 2022, including remarks, amended specification, amended claim, and amended drawings.  Applicant's amendment has overcome the rejection under 35 USC § 102(a)(1) presented in the previous Office action.  Therefore this rejection is herein withdrawn. Applicant's amendment necessitates a new claim rejection under 35 USC § 103 that is herein made FINAL.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawing disclosure is objected to for the following reasons:
Figure Labels – 
The drawings (filed 17 August 2022) are objected to for improper figure labels.  The numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02). 
The numbering of the reproductions must remain consistent throughout the application papers, and therefore should remain as originally filed. 
When filing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  


Specification 
The specification is objected to for consistency with the drawing objection presented above. The numbering of the reproductions must remain consistent throughout the application papers, and therefore should remain as originally filed. 


Claim Rejection - 35 USC § 103
The claim is FINALLY rejected under 35 U.S.C. 103 as being unpatentable, as understood, over the “Glasses” U.S. Patent No. D539,329 (patented March 27, 2007) Mouclier in view of “Pair of Sunglasses” U.S Patent No. D212,261 (Patented September 17, 1968) Bolle.   
Although the invention is not identically disclosed or described as set forth in 35 USC 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

The ‘329 Patent has design characteristics which are basically the same as those of the claimed design in that:
Both disclose a rimless glasses design.
Both hinge and connection elements that are substantially the same. 

The claimed design differs from the ‘329 Patent in that:
The ‘329 Patent discloses unclaimed oblong lenses; whereas the claimed design discloses rounded lenses.

U.S. Patent No. D212,261 (Bolle) teaches the rounded shape of the lenses.  The precise curvature and thickness of the lens is taught by the ‘329 patent and is dictated by the prescription of the lens and therefore considered to be de minimis in nature.  See annotated sketches below.

    PNG
    media_image1.png
    342
    1080
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    1397
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    701
    media_image3.png
    Greyscale



At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the design of the ‘329 Mouclier patent by modifying the shape of the lens as taught by the ‘261 Bolle patent. The modification in the curvature/thickness of the lens is considered obvious by the Examiner.
The claimed design is not patentably distinct over the Examiner's cited references. 
The slight change in proportions or curvatures are an obvious design expedient to the designer of ordinary skill, and the resulting difference is de minimis to the overall appearance of the design. Patentability of design may not rest on minor claimed differences alone. Presence of invention is as essential to granting of design patent as to granting of mechanical patent; obvious changes in arrangement and proportioning are no more patentable in one case than in the other. See In re Stevens 624 O.G. 366; 81 USPQ 362 (1949). 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  (In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960)).  The differences are not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art. (In re Lapworth, 172 USPQ 129 (CCPA 1971); (In re Lamb, 286 F. 2d 610, 128 USPQ 539 (1961)). 
The Examiner understands that primary and secondary references are both glasses/spectacles/sunglasses, and the claimed design is spectacles.  These modifications of the primary reference in light of the secondary reference are proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  
For the purposes of design patent examination, the cited prior art design is analogous to the claimed design.  This holding of analogousness is based upon the fact that both the prior art and the claimed design are glasses/spectacles/sunglasses.  It should be further noted that case law has held that one skilled in the art is charged with knowledge of all related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).


Conclusion
The claim stands finally rejected under 35 USC § 103 for the reasons set forth above.
Applicant's amendment necessitated the new claim rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915